Citation Nr: 0323916	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  01-09 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim for service connection for arthritis of both knees has 
been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from February 
1968 to September 1986.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2000 
rating decision issued by the Montgomery, Alabama Regional 
Office (RO) of the Department of Veteran Affairs (VA) in 
which the RO found, in part, that new and material evidence 
had not been received to reopen the appellant's claim for 
service connection for arthritis of both knees.

The Board notes that the veteran also appealed the 
continuation of a noncompensable disability evaluation for 
service-connected tinea corporus.  While the case was in 
appellate status, the RO increased the appellant's disability 
evaluation for his skin disability from zero to 10 percent, 
effective from July 3, 2000.  It is generally presumed that a 
veteran is seeking the maximum benefit allowed by law and 
regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, 
in this case the appellant submitted written notice to the RO 
stating that he was not seeking a higher evaluation.  In his 
December 2002 statement, the appellant said that he had 
decided not to pursue the case on tinea corporis.  Therefore 
the appellant's claim of entitlement to an increased 
evaluation for a skin disability has essentially been 
withdrawn.  See 38 C.F.R. § 20.204.

In the VA Form 9 filed by the appellant in November 2001, he 
indicated he wanted have a Travel Board hearing.  
Subsequently, the appellant, in a December 2002 letter, 
withdrew his request for a Travel Board hearing and asked 
that the hearing scheduled for that month be cancelled.  
Under these circumstances, the Board considers the request 
for a Travel Board hearing to be withdrawn by the appellant.  
See 38 C.F.R. § 20.704(e).  The case is therefore ready for 
appellate review.

The Board notes that the appellant's claim for service 
connection for arthritis of both knees was denied in an RO 
rating decision issued in February 1987.  The appellant was 
notified the next month and did not appeal.  The February 
1987 rating decision, therefore, represents the last final 
action on the merits.  Glynn v. Brown, 6 Vet. App. 523 
(1994).  This rating action also represents the last final 
decision on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the agency of original jurisdiction.

2.  An unappealed February 1987 RO rating decision denied the 
appellant's claim for service connection for bilateral knee 
arthritis.

3.  Additional evidence submitted since the unappealed 
February 1987 RO rating decision does not bear directly and 
substantially on the issue under consideration, and is not by 
itself, or in conjunction with evidence previously submitted, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1987 RO rating decision that denied the 
appellant's claim for service connection for bilateral knee 
arthritis is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2002).

2.  The evidence received subsequent to the February 1987 
rating decision is not new and material, and it does not 
serve to reopen the appellant's claim for service connection 
for bilateral knee arthritis.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a), 3.159(b) 
(2002); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000); Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the reasons discussed below, the Board finds that new and 
material evidence has not been submitted to reopen a claim of 
entitlement to service connection for bilateral knee 
arthritis.  Therefore, the claim is not reopened.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As previously noted, the February 
1987 rating decision, the last time the bilateral knee 
arthritis claim was finally disallowed on any basis, is final 
and may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a).  Therefore, the appellant's claim may be 
reopened only if new and material evidence has been secured 
or presented since the February 1987 rating decision.  See 
Glynn v. Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

In addition, whether new and material evidence is submitted 
is a jurisdictional test- if such evidence is not submitted, 
then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
eliminating the well-grounded-claim requirement and 
fundamentally altering VA's duty to assist.  

The VCAA did not, though, alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

The evidence considered by the RO in reaching its February 
1987 rating decision consisted of the appellant's service 
medical records; a VA Form 21-526e dated in October 1986; a 
VA Form 21-526 dated in November 1986; and the report from 
the VA medical examination conducted in December 1986.

Review of the service medical records reveals that the 
appellant was placed on physical profile in the spring of 
1985 after he complained of knee pain and an x-ray showed 
hyperostosis in the posterior aspect of the left patella that 
was felt to represent early degenerative changes.  The report 
of a March 1986 orthopedic consultation indicates that the 
appellant complained of knee pain with progressive activity.  
On physical examination, there was no effusion or atrophy and 
the ligaments were stable.  There were no osteophytes.  
Radiographic examination performed the next month revealed 
early degenerative changes in the knees, the left worse than 
the right.  A Medical Evaluation Board found in April 1986 
that the appellant had arthritis of both knees.

In his October 1986 VA Form 21-526e, the appellant sought 
service connection for arthritis of both knees.  He again 
claimed arthritis in both knees in his November 1986 
application for benefits.

The appellant underwent a VA medical examination in December 
1986; he complained of bilateral knee arthritis.  On physical 
examination, motor testing of the lower extremities was 
within normal limits.  The appellant demonstrated a full 
range of knee motion.  There was no effusion or deformity.  
Crepitus (1+) was noted bilaterally.  Radiographic 
examination indicated that both joint spaces were well 
maintained with no significant arthritic changes noted; the 
patellas appeared normal.  The examiner rendered a diagnosis 
of arthralgias, bilateral knees.

Records submitted after the February 1987 rating decision 
include written statements from the appellant as well as VA 
medical records.  After a review of the record, the Board 
concludes that this evidence is not new and material.  
Accordingly, the claim is not reopened.

In regard to the appellant's written statements, he has 
offered very little in terms of his contentions.  For the 
most part, he basically recounts his earlier statements.  
They are in essence cumulative and redundant.  Despite the 
statements of the appellant to the effect that he has 
bilateral knee arthritis, there is no objective medical 
evidence post-service showing the presence of said 
disability.  While the appellant is competent to relate what 
he has experienced, e.g., that he has knee pain, he is not 
competent to state the diagnosis.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Furthermore, there is no competent medical 
opinion of record relating any current knee condition to any 
incident of service.

The additional VA medical records simply show that the 
appellant is receiving treatment for medical conditions other 
than knee arthritis.  In addition, the current treatment 
records fail to document the existence of any current knee 
condition.  Although this medical evidence is new, and 
reports current unrelated diagnoses, this additional 
documentation solely addresses the appellant's current 
medical condition without commenting on his claimed bilateral 
knee arthritis.  Not only do the clinical records pertain to 
treatment provided years after separation from active 
service, this evidence does not address or contradict the 
reasoning offered in support of the February 1987 RO rating 
decision.  It has no bearing on the issue of service 
incurrence of bilateral knee arthritis and therefore, is not 
material.  See Shoop v. Derwinski, 3 Vet. App. 45 (1992).

As none of the evidence added to the record since the RO's 
February 1987 decision, either by itself or in the context of 
all the evidence, both old and new, is competent medical 
evidence reflecting the existence of a current knee condition 
or an etiologic nexus between service and any knee condition, 
the Board concludes that the evidence of record added since 
the February 1987 rating decision does not constitute new and 
material evidence sufficient to reopen the appellant's claim 
for service connection for bilateral knee arthritis.  
Therefore, the RO's decision in February 1987 remains final, 
and the claim is not reopened.

Concerning the application of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), to this claim, the Board notes that section 3, 
codified at 38 U.S.C.A. § 5103A(f) (West 2002), provides that 
nothing in this section shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  Furthermore, the 
provisions of the implementing regulations make it clear that 
the new requirements under the amended regulations are only 
applicable to claims to reopen a finally decided claim filed 
on or after August 29, 2001.  The current claim to reopen was 
received before that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to attempts to reopen claims for benefits.  These 
provisions impose upon VA a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim, and a duty to 
assist the claimant in obtaining that evidence.  38 U.S.C.A. 
§ 5103 (West 200); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)).

After a review of the claims file, the Board finds that there 
has been substantial compliance with the applicable 
notice/assistance provisions of the VCAA.  VA has made 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate this claim for benefits.  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  All relevant Federal 
records have been obtained, including VA records and service 
medical records.  The appellant has not reported that any 
other pertinent evidence might be available or that he has 
any medical opinion on the existence of, or the etiology of, 
his claimed bilateral knee arthritis.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  VA has obtained pertinent medical 
records and has afforded the appellant the opportunity to 
submit additional evidence.

Here, the RO fulfilled its obligation in its rating decision 
and Statement of the Case in which it informed the appellant 
of the reasons his claim had not been reopened.  38 U.S.C.A. 
§ 5103(a).  Unlike the situation in Graves v. Brown, 8 Vet. 
App. 522, 525 (1995), the appellant in this case has not put 
VA on notice of the existence of specific evidence that may 
be both new and material, and sufficient to reopen his claim 
for service connection for bilateral knee arthritis.


ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for bilateral 
knee arthritis, the benefits sought on appeal are denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

